         Case 1:16-cv-09957-VSB Document 43 Filed 10/15/18 Page 1 of 1



         130 Livingston Street          Andy Byford
         Brooklyn, NY 11201             President




(718) 694-3893
(718) 694-1070 (Fax)
                                                      October 15, 2018
BY ECF
Honorable Deborah Batts
United States District Court
Southern District of New York
500 Pearl Street, Room 2510
New York, NY 10007
Telephone: (212) 805-0186

               Re:      Jennifer Berkeley-Carr v. New York City Transit Authority, Marva
                        Brown and David Chan
                        1:16-cv-09957 (DAB)
Dear Judge Batts:

        I write in response to Plaintiff’s letter dated October 11, 2018, in which she opposes
Defendants’ letter of intent to file a motion for summary judgment. Plaintiff’s letter should be
disregarded as procedurally baseless and factually inaccurate. There is nothing in the Court’s rules
that permit Plaintiff to oppose Defendants’ letter of intent. Plaintiff will have an opportunity to
oppose Defendants’ request upon being served with Defendants’ subsequent letter setting forth the
procedural and substantive bases for the motion. Further, Plaintiff’s factual inaccuracies regarding
the settlement negotiations are too numerous to list. So as not to burden the Court, Defendants
will simply state that Plaintiff’s accusation that Defendants acted in bad faith is utterly false.
Plaintiff’s call for a trial date smacks of legal maneuvering meant only to avoid the probable
dismissal of her weak claims. Defendants will be filing their letter in accordance with this Court’s
rules no later than Thursday, October 18, 2018.

       Thank you very much for your consideration in this matter.


                                                      Very truly yours,
                                                      /s/Mariel A. Thompson
                                                      Mariel A. Thompson, Esq.
                                                      Executive Agency Counsel
By ECF & Regular Mail
Gregory Smith, Esq.
Attorney for Plaintiff
81 Prospect
Brooklyn, New York 11201
Gsmith225@aol.com
(212) 267-2042
